Exhibit 10.5
Vistaprint N.V.
AMENDED AND RESTATED
2005 EQUITY INCENTIVE PLAN
1. Purpose
     The purpose of this Amended and Restated 2005 Equity Incentive Plan (the
“Plan”) of Vistaprint N.V., a company incorporated under the laws of the
Netherlands (the “Company”), is to advance the interests of the Company’s
shareholders by enhancing the ability of the Company and its subsidiaries to
attract, retain and motivate persons who make (or are expected to make)
important contributions to the Company and its subsidiaries by providing such
persons with equity ownership opportunities and performance-based incentives and
thereby better aligning the interests of such persons with those of the
Company’s shareholders. Except where the context otherwise requires, the term
“Company” includes any of the Company’s present or future parent or subsidiary
corporations as defined in Sections 424(e) or (f) of the United States Internal
Revenue Code of 1986, as amended, and any regulations promulgated thereunder
(the “Code”) and any other business venture (including, without limitation,
joint venture or limited liability company) in which the Company has a
significant interest, as determined by the Supervisory Board of the Company.
2. Eligibility
     All of the Company’s employees, officers, directors, consultants and
advisors (and any individuals who have accepted an offer for employment) are
eligible to be granted options, restricted share awards, or other share-based
awards (each, an “Award”) under the Plan. Each person who has been granted an
Award under the Plan is deemed a “Participant.”
3. Administration and Delegation
     (a) Administration by the Board. The Plan will be administered by the
Company’s Management Board and/or Supervisory Board, as may be permitted by
applicable law in any particular instance (the “Board”). The Board has authority
to grant Awards and to adopt, amend and repeal such administrative rules,
guidelines and practices relating to the Plan as it deems advisable. The Board
may correct any defect, supply any omission or reconcile any inconsistency in
the Plan or any Award in the manner and to the extent it deems expedient to
carry the Plan into effect and it shall be the sole and final judge of such
expediency. All decisions by the Board shall be made in the Board’s sole
discretion and shall be final and binding on all persons having or claiming any
interest in the Plan or in any Award. No director or person acting pursuant to
the authority delegated by the Board shall be liable for any action or
determination relating to or under the Plan made in good faith.
     (b) Appointment of Committees. To the extent permitted by applicable law,
the Board may delegate any or all of its powers under the Plan to one or more
committees or subcommittees of the Board (a “Committee”) or to one or more
executive officers of the Company’s subsidiaries (a “Board Designee”). All
references in the Plan to the “Board” means the Board, a Committee of the Board,
or a Board Designee, to the extent that the Board’s powers or authority under
the Plan have been delegated to such Committee or Board Designee.

1



--------------------------------------------------------------------------------



 



4. Shares Available for Awards
     (a) Number of Shares. Subject to adjustment under Section 9, Awards may be
made under the Plan for up to 7,383,736 ordinary shares of the Company, €0.01
par value per share (the “Ordinary Shares”).
          If any Award expires or is terminated, surrendered or canceled without
having been fully exercised or is forfeited in whole or in part (including as
the result of Ordinary Shares subject to such Award being repurchased by the
Company at the original issuance price pursuant to a contractual repurchase
right), the unused Ordinary Shares covered by such Award shall again be
available for the grant of Awards under the Plan, subject, however, in the case
of Incentive Stock Options (as hereinafter defined), to any limitations under
the Code. Ordinary Shares issued under the Plan may consist in whole of in part
of authorized but unissued shares or treasury shares.
     (b) Counting of Shares. The grant of an Option, Stock Appreciation Right or
Other Share-Based Award, the exercise price or per unit purchase price of which
is not less than 100% of the Fair Market Value (as defined below) on the date
such Option, Stock Appreciation Right or Other Share-Based Award is granted
shall be deemed, for purposes of determining the number of shares available for
issuance pursuant to Section 4(a), as an Award of one Ordinary Share for each
such share actually subject to the Award. Subject to adjustment under Section 9,
the grant of any Award, the exercise price or per unit purchase price of which
is less than 100% of the Fair Market Value on the date such Award is granted
shall be deemed, for the purpose of determining the number of shares available
for issuance pursuant to Section 4(a), as an Award of 1.56 Ordinary Shares for
each such share actually subject to the Award. To the extent a share that was
subject to an Award that counted as 1.56 Ordinary Shares for the purpose of
determining the number of shares available for issuance pursuant to Section 4(a)
becomes available again for the grant of Awards under the Plan pursuant to
Section 4(a), the number of Ordinary Shares available for issuance pursuant to
Section 4(a) shall be increased by 1.56 shares. Any Ordinary Shares tendered to
the Company by a Participant to exercise an Award shall not be added to the
number of shares available for issuance under the Plan. Any shares withheld or
tendered to cover tax withholding obligations with respect to an Award, or not
issued or delivered as a result of a net settlement of an outstanding Share
Appreciation Right or Other Share-Based Award, shall be counted as having been
issued under the Plan.
     (c) Per-Participant Limit. Subject to adjustment under Section 9, for
Awards granted after the Ordinary Shares are registered under the Securities
Exchange Act of 1934, as amended (the “Exchange Act”), the maximum number of
Ordinary Shares with respect to which Awards may be granted to any Participant
under the Plan shall be 1,000,000 per fiscal year. The per-Participant limit set
forth in this Section 4(c) shall be construed and applied consistently with
Section 162(m) of the Code or any successor provision thereto, and the
regulations thereunder.
5. Share Options
     (a) General. The Board may grant options to purchase Ordinary Shares (each,
an “Option”) and determine the number of Ordinary Shares to be covered by each
Option, the exercise price of each Option and the conditions and limitations
applicable to the exercise of each Option, including conditions relating to
applicable Dutch laws, applicable securities laws, or other applicable laws in
other jurisdictions, as it considers necessary or advisable. An Option that is
not intended to be an Incentive Stock Option (as hereinafter defined) shall be
designated a “Nonstatutory Stock Option.”

2



--------------------------------------------------------------------------------



 



     (b) Incentive Stock Options. An Option that the Board intends to be an
“incentive stock option” as defined in Section 422 of the Code (an “Incentive
Stock Option”) shall be granted only to employees of Vistaprint N.V., any of
Vistaprint N.V.’s present or future parent or subsidiary corporations as defined
in Sections 424(e) or (f) of the Code, and any other entities the employees of
which are eligible to receive Incentive Stock Options under the Code, and shall
be subject to and shall be construed consistently with the requirements of
Section 422 of the Code. The Company has no liability to a Participant, or any
other party, if an Option (or any part thereof) that is intended to be an
Incentive Stock Option is not an Incentive Stock Option or for any action taken
by the Board pursuant to Section 9(f), including without limitation the
conversion of an Incentive Stock Option to a Nonstatutory Stock Option.
     (c) Exercise Price. The Board shall establish the exercise price at the
time each Option is granted and specify it in the applicable option agreement.
The exercise price shall be not less than 100% of the Fair Market Value (as
defined below) on the date the Option is granted; provided that if the Board
approves the grant of an Option with an exercise price to be determined on a
future date, the exercise price shall be not less than 100% of the Fair Market
Value on such future date.
     (d) Duration of Options. Each Option shall be exercisable at such times and
subject to such terms and conditions as the Board may specify in the applicable
option agreement, provided, however, that no Option will be granted for a term
in excess of 10 years.
     (e) Exercise of Option. Options may be exercised by delivery to the Company
of a written notice of exercise signed by the proper person or by any other form
of notice (including electronic notice) approved by the Board, together with
payment in full as specified in Section 5(f) for the number of shares for which
the Option is exercised.
     (f) Payment Upon Exercise. Ordinary Shares purchased upon the exercise of
an Option granted under the Plan shall be paid for as follows:
          (1) in cash or by check, payable to the order of the Company;
          (2) except as the Board may, in its sole discretion, otherwise provide
in an option agreement, by (i) delivery of an irrevocable and unconditional
undertaking by a creditworthy broker to deliver promptly to the Company
sufficient funds to pay the exercise price and any required tax withholding or
(ii) delivery by the Participant to the Company of a copy of irrevocable and
unconditional instructions to a creditworthy broker to deliver promptly to the
Company cash or a check sufficient to pay the exercise price and any required
tax withholding;
          (3) when the Ordinary Shares are registered under the Exchange Act, by
delivery of Ordinary Shares owned by the Participant, or by attestation to the
ownership of a sufficient number of Ordinary Shares, valued at their fair market
value as determined by (or in a manner approved by) the Board in good faith
(“Fair Market Value”), provided (i) such methods of payment are then permitted
under applicable law and (ii) such Ordinary Shares, if acquired directly from
the Company, were owned by the Participant at least six months prior to such
delivery;
          (4) to the extent permitted by applicable law and by the Board, by
(i) delivery of a promissory note of the Participant to the Company on terms
determined by the Board, or (ii) payment of such other lawful consideration as
the Board may determine; or
          (5) by any combination of the above permitted forms of payment.

3



--------------------------------------------------------------------------------



 



     (g) Substitute Options. In connection with a merger or consolidation of an
entity with the Company or the acquisition by the Company of property or
securities of an entity, the Board may grant Options in substitution for any
options or other securities or equity-based awards granted by such entity or an
affiliate thereof. Substitute Options may be granted on such terms as the Board
deems appropriate in the circumstances, notwithstanding any limitations on
Options contained in the other sections of this Section 5 or in Section 2.
Substitute Options shall not count against the overall share limit set forth in
Section 4(a), except as may be required by reason of Section 422 and related
provisions of the Code.
     (h) Sale or Transfer of Ordinary Shares. In the discretion of the Board,
the Participant’s Award agreement may include terms and conditions regarding any
sale, transfer or other disposition by the Participant of the Ordinary Shares
received upon the exercise of an Option granted under the Plan, including any
right of the Company to purchase all or a portion of such Ordinary Shares.
     (i) Limitation on Repricing Without Shareholder Approval. Unless such
action is approved by the Company’s shareholders: (i) no outstanding Option
granted under the Plan may be amended to provide an exercise price per share
that is lower than the then-current exercise price per share of such outstanding
Option (other than adjustments pursuant to Section 9) and (ii) the Board may not
cancel any outstanding option (whether or not granted under the Plan) and grant
in substitution therefore new Options under the Plan covering the same or a
different number of Ordinary Shares and having an exercise price per share lower
than the then-current exercise price per share of the cancelled option or any
other new Award under the Plan.
6. Share Appreciation Rights
     (a) General. The Board may grant Awards consisting of a share appreciation
right (“Share Appreciation Right”) entitling the holder, upon exercise, to
receive an amount in Ordinary Shares or cash or a combination thereof (as
specified by the Board in the applicable Award agreement or otherwise)
determined by reference to appreciation in the Fair Market Value from and after
the date of grant. The date as of which such appreciation or other measure is
determined shall be the exercise date.
     (b) Exercise Price. The Board shall establish the exercise price of each
Share Appreciation Right and specify such price in the applicable Award
agreement. The exercise price shall be not less than 100% of the Fair Market
Value on the date the Share Appreciation Right is granted; provided that if the
Board approves the grant of a Share Appreciation Right with an exercise price to
be determined on a future date, the exercise price shall not be less than 100%
of the Fair Market Value on such future date.
     (c) Duration of Share Appreciation Right. Each Share Appreciation Right
shall be exercisable at such times and subject to such terms and conditions as
the Board may specify in the applicable Award agreement; provided, however, that
no Share Appreciation Right will be granted for a term in excess of 10 years.
     (d) Exercise. Share Appreciation Rights may be exercised by delivery to the
Company of a written notice of exercise signed by the proper person or by any
other form of notice (including electronic notice) approved by the Board,
together with any other documents required by the Board.
     (e) Limitation on Repricing without Shareholder Approval. Unless such
action is approved by the Company’s shareholders: (i) no outstanding Share
Appreciation Right granted under the Plan may be amended to provide an exercise
price per share that is lower than the then-current exercise price per share of
such outstanding Share Appreciation Right (other than adjustments made pursuant
to Section 9) and (ii) the Board may not cancel any outstanding share
appreciation right (whether or not granted under

4



--------------------------------------------------------------------------------



 



the Plan) and grant in consideration therefor new Share Appreciation Rights
under the Plan covering the same or a different number of Ordinary Shares and
having an exercise price per share lower than the then-current exercise price
per share of the cancelled Share Appreciation Right or any other new Award under
the Plan.
7. Restricted Shares
     (a) Grants. The Board may grant Awards entitling recipients to acquire
Ordinary Shares, subject to the right of the Company to repurchase all or part
of such shares at their issue price or other stated or formula price (or to
require forfeiture of such shares if issued at no cost) from the recipient in
the event that conditions specified by the Board in the applicable Award are not
satisfied prior to the end of the applicable restriction period or periods
established by the Board for such Award (each, a “Restricted Share Award”).
     (b) Terms and Conditions. The Board shall determine the terms and
conditions of any such Restricted Share Award, including the conditions for
repurchase (or forfeiture) and the issue price, if any, and conditions relating
to applicable Dutch laws, applicable United States federal or state securities
laws, or applicable laws of other jurisdictions where a Restricted Share Award
is granted, as it considers necessary or advisable.
     (c) Share Certificates. Any Ordinary Share certificates issued in respect
of a Restricted Share Award shall be registered in the name of the Participant
and, unless otherwise determined by the Board, deposited by the Participant,
together with a share power endorsed in blank, with the Company (or its
designee). As a registered holder of the Ordinary Shares granted pursuant to the
Restricted Share Award, the Participant receiving such Award shall be entitled
to all the rights, privileges and benefits with respect to such Ordinary Shares.
At the expiration of the applicable restriction periods, the Company (or such
designee) shall deliver the certificates no longer subject to such restrictions
to the Participant or if the Participant has died, to the beneficiary
designated, in a manner determined by the Board, by a Participant to receive
amounts due or exercise rights of the Participant in the event of the
Participant’s death (the “Designated Beneficiary”). In the absence of an
effective designation by a Participant, Designated Beneficiary means the
Participant’s estate.
8. Other Share-Based Awards
     The Board has the right to grant other Awards (“Other Share-Based Awards”)
based upon the Ordinary Shares having such terms and conditions as the Board may
determine, including the grant of shares based upon certain conditions, the
grant of securities convertible into Ordinary Shares and the grant of restricted
share units.
9. Adjustments for Changes in Ordinary Shares and Certain Other Events
     (a) Changes in Capitalization. In the event of any share split, reverse
share split, share dividend, recapitalization, combination of shares,
reclassification of shares, spin-off or other similar change in capitalization
or event, or any distribution to holders of Ordinary Shares other than a normal
cash dividend, (i) the number and class of securities available under this Plan,
(ii) the share counting provisions of Section 4(b), (iii) the per participant
limit set forth in Section 4(e), (iv) the number and class of securities and
exercise price per share subject to each outstanding Option and Share
Appreciation Right, (v) the repurchase price per share subject to each
outstanding Restricted Share Award, and (vi) the share and per share related
provisions and such other terms of each outstanding Other Share-Based Award
shall be equitably adjusted by the Company (or substituted Awards may be made,
if applicable) in the

5



--------------------------------------------------------------------------------



 



manner determined by the Board. If this Section 9(a) applies and Section 9(c)
also applies to any event, Section 8(c) shall be applicable to such event, and
this Section 9(a) shall not be applicable.
     (b) Liquidation or Dissolution. In the event of a proposed liquidation or
dissolution of the Company, the Board shall upon written notice to the
Participants provide that all then unexercised Options will (i) become
exercisable in full as of a specified time at least 10 business days prior to
the effective date of such liquidation or dissolution and (ii) terminate
effective upon such liquidation or dissolution, except to the extent exercised
before such effective date. The Board may specify the effect of a liquidation or
dissolution on any Restricted Share Award, Share Appreciation Right or Other
Share-Based Awards granted under the Plan at the time of the grant of such
Award.
     (c) Reorganization and Change in Control Events.
          (1) Definitions

  (a)   A “Reorganization Event” means:

  (i)   any merger or consolidation of the Company with or into another entity
as a result of which the Ordinary Shares are converted into or exchanged for the
right to receive cash, securities or other property; or     (ii)   any exchange
of shares of the Company for cash, securities or other property pursuant to a
share exchange transaction.

  (b)   A “Change in Control Event” means:

  (i)   the acquisition by an individual, entity or group (within the meaning of
Section 13(d)(3) or 14(d)(2) of the Exchange Act) (a “Person”) of beneficial
ownership of any capital shares or equity of the Company if, after such
acquisition, such Person beneficially owns (within the meaning of Rule 13d-3
promulgated under the Exchange Act) 50% or more of either (x) the
then-outstanding Ordinary Shares (the “Outstanding Company Ordinary Shares”) or
(y) the combined voting power of the then-outstanding securities of the Company
entitled to vote generally in the election of directors (the “Outstanding
Company Voting Securities”); provided, however, that for purposes of this
subsection (i), the following acquisitions shall not constitute a Change in
Control Event: (A) any acquisition directly from the Company (excluding an
acquisition pursuant to the exercise, conversion or exchange of any security
exercisable for, convertible into or exchangeable for Ordinary Shares or voting
securities of the Company, unless the Person exercising, converting or
exchanging such security acquired such security directly from the Company or an
underwriter or agent of the Company), (B) any acquisition by any employee
benefit plan (or related trust) sponsored or maintained by the Company or any
corporation controlled by the Company, or (C) any acquisition by any corporation
pursuant to a Business Combination (as

6



--------------------------------------------------------------------------------



 



      defined below) that complies with clauses (x) and (y) of subsection
(ii) of this definition; or     (ii)   the consummation of a merger,
consolidation, reorganization, recapitalization or share exchange involving the
Company or a sale or other disposition of all or substantially all of the assets
of the Company (a “Business Combination”), unless, immediately following such
Business Combination, each of the following two conditions is satisfied: (x) all
or substantially all of the individuals and entities who were the beneficial
owners of the Outstanding Company Ordinary Shares and Outstanding Company Voting
Securities immediately prior to such Business Combination beneficially own,
directly or indirectly, more than 50% of the then-outstanding shares of ordinary
shares and the combined voting power of the then-outstanding securities entitled
to vote generally in the election of directors, respectively, of the resulting
or acquiring corporation in such Business Combination (which includes, without
limitation, a corporation that as a result of such transaction owns the Company
or substantially all of the Company’s assets either directly or through one or
more subsidiaries) (such resulting or acquiring corporation is referred to
herein as the “Acquiring Corporation”) in substantially the same proportions as
their ownership of the Outstanding Company Ordinary Shares and Outstanding
Company Voting Securities, respectively, immediately prior to such Business
Combination and (y) no Person (excluding the Acquiring Corporation or any
employee benefit plan (or related trust) maintained or sponsored by the Company
or by the Acquiring Corporation) beneficially owns, directly or indirectly, 30%
or more of the then-outstanding ordinary shares of the Acquiring Corporation, or
of the combined voting power of the then-outstanding securities of such
corporation entitled to vote generally in the election of directors (except to
the extent that such ownership existed prior to the Business Combination).

  (c)   “Good Reason” means any significant diminution in the Participant’s
title, authority, or responsibilities from and after such Reorganization Event
or Change in Control Event, as the case may be, or any reduction in the annual
cash compensation payable to the Participant from and after such Reorganization
Event or Change in Control Event, as the case may be, or the relocation of the
place of business at which the Participant is principally located to a location
that is greater than 50 miles from the current site.     (d)   “Cause” means any
(i) willful failure by the Participant, which failure is not cured within
30 days of written notice to the Participant from the Company, to perform his or
her material responsibilities to the Company or (ii) willful misconduct by the
Participant that affects the business reputation of the Company. The Participant
shall be considered to have

7



--------------------------------------------------------------------------------



 



      been discharged for “Cause” if the Company determines, within 30 days
after the Participant’s resignation, that discharge for Cause was warranted.

          (2) Effect on Options

  (a)   Reorganization Event. Upon the occurrence of a Reorganization Event
(regardless of whether such event also constitutes a Change in Control Event),
or the execution by the Company of any agreement with respect to a
Reorganization Event (regardless of whether such event will result in a Change
in Control Event), the Board shall provide that all outstanding Options shall be
assumed, or equivalent options shall be substituted, by the acquiring or
succeeding corporation (or an affiliate thereof); provided that if such
Reorganization Event also constitutes a Change in Control Event, except to the
extent specifically provided to the contrary in the instrument evidencing any
Option or any other agreement between a Participant and the Company, one-half of
the number of shares subject to the Option that were not already vested shall
become exercisable if, on or prior to the first anniversary of the date of the
consummation of the Reorganization Event, the Participant’s employment with the
Company or the acquiring or succeeding corporation is terminated for Good Reason
by the Participant or is terminated without Cause by the Company or the
acquiring or succeeding corporation. For purposes hereof, an Option shall be
considered to be assumed if, following consummation of the Reorganization Event,
the Option confers the right to purchase, for each Ordinary Share subject to the
Option immediately prior to the consummation of the Reorganization Event, the
consideration (whether cash, securities or other property) received as a result
of the Reorganization Event by holders of each Ordinary Share held immediately
prior to the consummation of the Reorganization Event (and if holders were
offered a choice of consideration, the type of consideration chosen by the
holders of a majority of the outstanding Ordinary Shares); provided, however,
that if the consideration received as a result of the Reorganization Event is
not solely ordinary shares of the acquiring or succeeding corporation (or an
affiliate thereof), the Company may, with the consent of the acquiring or
succeeding corporation, provide for the consideration to be received upon the
exercise of Options to consist solely of ordinary shares of the acquiring or
succeeding corporation (or an affiliate thereof) equivalent in fair market value
to the per share consideration received by holders of outstanding Ordinary
Shares as a result of the Reorganization Event.         Notwithstanding the
foregoing, if the acquiring or succeeding corporation (or an affiliate thereof)
does not agree to assume, or substitute for, such Options, then the Board shall,
upon written notice to the Participants, provide that all then unexercised
Options will become exercisable in full as of a specified time prior to the
Reorganization Event and will terminate immediately prior to the consummation of
such Reorganization Event, except to the extent exercised by the Participants
before the consummation of such Reorganization Event; provided,

8



--------------------------------------------------------------------------------



 



      however, that in the event of a Reorganization Event under the terms of
which holders of Ordinary Shares will receive upon consummation thereof a cash
payment for each Ordinary Share surrendered pursuant to such Reorganization
Event (the “Acquisition Price”), then the Board may instead provide that all
outstanding Options shall terminate upon consummation of such Reorganization
Event and that each Participant shall receive, in exchange therefor, a cash
payment equal to the amount (if any) by which (A) the Acquisition Price
multiplied by the number of Ordinary Shares subject to such outstanding Options
(whether or not then exercisable), exceeds (B) the aggregate exercise price of
such Options. To the extent all or any portion of an Option becomes exercisable
solely as a result of the first sentence of this paragraph, upon exercise of
such Option the Participant shall receive shares subject to a right of
repurchase by the Company or its successor at the Option exercise price. Such
repurchase right (1) shall lapse at the same rate as the Option would have
become exercisable under its terms and (2) shall not apply to any shares subject
to the Option that were exercisable under its terms without regard to the first
sentence of this paragraph.     (b)   Change in Control Event that is not a
Reorganization Event. Upon the occurrence of a Change in Control Event that does
not also constitute a Reorganization Event, except to the extent specifically
provided to the contrary in the instrument evidencing any Option or any other
agreement between a Participant and the Company, one-half of the number of
shares subject to the Option that were not already vested shall become
exercisable if, on or prior to the first anniversary of the date of the
consummation of the Change in Control Event, the Participant’s employment with
the Company or the acquiring or succeeding corporation is terminated for Good
Reason by the Participant or is terminated without Cause by the Company or the
acquiring or succeeding corporation.     (c)   If any Option provides that it
may be exercised for Ordinary Shares that remain subject to a repurchase right
in favor of the Company, upon the occurrence of a Reorganization Event, any
restricted shares received upon exercise of such Option shall be treated in
accordance with Section 8(c)(3) as if they were a Restricted Share Award.

          (3) Effect on Restricted Share Awards

  (a)   Reorganization Event that is not a Change in Control Event. Upon the
occurrence of a Reorganization Event that is not a Change in Control Event, the
repurchase and other rights of the Company under each outstanding Restricted
Share Award shall inure to the benefit of the Company’s successor and shall
apply to the cash, securities or other property which Ordinary Shares were
converted into or exchanged for pursuant to such Reorganization Event in the
same manner and to the same extent as they applied to the Ordinary Shares
subject to such Restricted Share Award.

9



--------------------------------------------------------------------------------



 



  (b)   Change in Control Event. Upon the occurrence of a Change in Control
Event (regardless of whether such event also constitutes a Reorganization
Event), except to the extent specifically provided to the contrary in the
instrument evidencing any Restricted Share Award or any other agreement between
a Participant and the Company, one-half of the number of shares subject to
conditions or restrictions shall become free from all conditions or restrictions
if, on or prior to the first anniversary of the date of the consummation of the
Change in Control Event, the Participant’s employment with the Company or the
acquiring or succeeding corporation is terminated for Good Reason by the
Participant or is terminated without Cause by the Company or the acquiring or
succeeding corporation.

          (4) Effect on Other Share-Based Awards

  (a)   Reorganization Event that is not a Change in Control Event. The Board
shall specify the effect of a Reorganization Event that is not a Change in
Control Event on any Share Appreciation Right or Other Share-Based Award granted
under the Plan at the time of the grant of such Share Appreciation Right or
Other Share-Based Award.     (b)   Change in Control Event. Upon the occurrence
of a Change in Control Event (regardless of whether such event also constitutes
a Reorganization Event), except to the extent specifically provided to the
contrary in the instrument evidencing any Share Appreciation Right or Other
Share-Based Award or any other agreement between a Participant and the Company,
one-half of the number of shares subject to each such Other Share-Based Award
shall become exercisable, realizable, vested or free from conditions or
restrictions if, on or prior to the first anniversary of the date of the
consummation of the Change in Control Event, the Participant’s employment with
the Company or the acquiring or succeeding corporation is terminated for Good
Reason by the Participant or is terminated without Cause by the Company or the
acquiring or succeeding corporation.

10. General Provisions Applicable to Awards
     (a) Transferability of Awards. Awards shall not be sold, assigned,
transferred, pledged or otherwise encumbered by the person to whom they are
granted, either voluntarily or by operation of law, except by will or the laws
of descent and distribution or, other than in the case of an Incentive Stock
Option, pursuant to a qualified domestic relations order, and, during the life
of the Participant, shall be exercisable only by the Participant; provided, that
the Board may permit or provide in an Award for the gratuitous transfer of the
Award by a Participant to or for the benefit of any immediate family member,
family trust, family partnership or family limited liability company established
solely for the benefit of the Participant and/or an immediate family member
thereof if, with respect to such proposed transferee, the Company would be
eligible to use a Form S-8 for the registration of the issuance and sale of the
Ordinary Shares subject to such Award under the United States Securities Act of
1933, as amended. References to a Participant, to the extent relevant in the
context, include references to authorized transferees.

10



--------------------------------------------------------------------------------



 



     (b) Documentation. Each Award shall be evidenced in such form (written,
electronic or otherwise) as the Board shall determine. Each Award may contain
terms and conditions in addition to those set forth in the Plan.
     (c) Board Discretion. Except as otherwise provided by the Plan, each Award
may be made alone or in addition or in relation to any other Award. The terms of
each Award need not be identical, and the Board need not treat Participants
uniformly.
     (d) Termination of Status. The Board shall determine and indicate in the
Participant’s Award Agreement, the effect on an Award of the disability, death,
retirement, authorized leave of absence or other change in the employment or
other status of a Participant and the extent to which, and the period during
which, the Participant, the Participant’s legal representative, conservator,
guardian or Designated Beneficiary may exercise rights under the Award.
     (e) Withholding. Each Participant shall pay to the Company, or make
provision satisfactory to the Board for payment of, any taxes required by law to
be withheld in connection with Awards to such Participant no later than the date
of the event creating the tax liability. Except as the Board may otherwise
provide in an Award, when the Ordinary Shares are registered under the Exchange
Act, Participants may satisfy such tax obligations in whole or in part by
delivery of Ordinary Shares, including shares retained from the Award creating
the tax obligation, valued at their Fair Market Value; provided, however, that
the total tax withholding where shares are being used to satisfy such tax
obligations cannot exceed the Company’s minimum statutory withholding
obligations (based on minimum statutory withholding rates for United States
federal and state tax purposes, including payroll taxes, that are applicable to
such supplemental taxable income) or, the applicable statutory withholding rates
as required under the laws of a jurisdiction other than the United States. The
Company may, to the extent permitted by law, deduct any such tax obligations
from any payment of any kind otherwise due to a Participant.
     (f) Amendment of Award. Except as otherwise provided in Sections 5(i) and
6(e), the Board may amend, modify or terminate any outstanding Award, including
but not limited to, substituting therefor another Award of the same or a
different type, changing the date of exercise or realization, and converting an
Incentive Stock Option to a Nonstatutory Stock Option, provided that the
Participant’s consent to such action shall be required unless the Board
determines that the action, taking into account any related action, would not
materially and adversely affect the Participant.
     (g) Conditions on Delivery of Share. The Company is not obligated to
deliver any Ordinary Shares pursuant to the Plan or to remove restrictions from
shares previously delivered under the Plan until (i) all conditions of the Award
have been met or removed to the satisfaction of the Company, (ii) in the opinion
of the Company’s counsel, all other legal matters in connection with the
issuance and delivery of such shares have been satisfied, including any
applicable securities laws and any applicable stock exchange or stock market
rules and regulations, and (iii) the Participant has executed and delivered to
the Company such representations or agreements as the Company may consider
appropriate to satisfy the requirements of any applicable laws, rules or
regulations.
     (h) Acceleration. The Board may at any time provide that any Award shall
become immediately exercisable in full or in part, free of some or all
restrictions or conditions, or otherwise realizable in full or in part, as the
case may be.

11



--------------------------------------------------------------------------------



 



11. Miscellaneous
     (a) No Right To Employment or Other Status. No person has any claim or
right to be granted an Award, and the grant of an Award shall not be construed
as giving a Participant the right to continued employment or any other
relationship with the Company. The Company expressly reserves the right at any
time to dismiss or otherwise terminate its relationship with a Participant free
from any liability or claim under the Plan, except as expressly provided in the
applicable Award.
     (b) No Rights As Shareholder. Subject to the provisions of the applicable
Award, no Participant or Designated Beneficiary has any rights as a shareholder
with respect to any Ordinary Shares to be distributed with respect to an Award
until becoming the record holder of such shares. Notwithstanding the foregoing,
in the event the Company effects a split of the Ordinary Shares by means of a
share dividend and the exercise price of and the number of shares subject to
such Option are adjusted as of the date of the distribution of the dividend
(rather than as of the record date for such dividend), then an optionee who
exercises an Option between the record date and the distribution date for such
share dividend shall be entitled to receive, on the distribution date, the share
dividend with respect to the Ordinary Shares acquired upon such Option exercise,
notwithstanding the fact that such shares were not outstanding as of the close
of business on the record date for such share dividend.
     (c) Effective Date and Term of Plan. The 2005 Equity Incentive Plan was
effective as of September 29, 2005 (the “Initial Effective Date”). No Awards
shall be granted under the Plan after the completion of ten years from the
Initial Effective Date, but Awards previously granted may extend beyond that
date.
     (d) Amendment of Plan. The Board may amend, suspend or terminate the Plan
or any portion thereof at any time.
     (e) Authorization of Sub-Plans. The Board may from time to time establish
one or more sub-plans under the Plan for purposes of satisfying applicable blue
sky, securities, tax or other applicable laws of various jurisdictions. The
Board shall establish such sub-plans by adopting supplements to this Plan
containing (i) such limitations on the Board’s discretion under the Plan as the
Board deems necessary or desirable or (ii) such additional terms and conditions
not otherwise inconsistent with the Plan as the Board deems necessary or
desirable. All supplements adopted by the Board shall be deemed to be part of
the Plan, but each supplement shall apply only to Participants within the
affected jurisdiction and the Company shall not be required to provide copies of
any supplement to Participants in any jurisdiction that is not the subject of
such supplement.
     (f) No Award to any Participant subject to United States taxation on income
earned shall provide for deferral of compensation that does not comply with
Section 409A of the Code, unless the Board, at the time of grant, specifically
provides that the Award is not intended to comply with Section 409A of the Code.

12



--------------------------------------------------------------------------------



 



     (g) Governing Law. The provisions of the Plan and all Awards made hereunder
shall be governed by and interpreted in accordance with the laws of the
Netherlands, without regard to any applicable conflicts of law.
Adopted by the Company’s Supervisory Board,
Management Board and shareholders on August 28, 2009.
Amended by the Company’s Supervisory Board and
Management Board on October 2, 2010.

13